DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment to the specification is found sufficient to overcome the objection set forth in the action dated 6/24/22. As such, this objection is hereby withdrawn. 

Terminal Disclaimer
2.	The terminal disclaimer filed on 6/30/02 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,181,247 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As such, the double patenting rejections set forth in the action dated 6/24/22 are hereby withdrawn. 

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: Claims 1-19.
	With regard to claim 1, there is no known prior art which teach or suggest the claimed method making a laminated light-blocking decorative article in a single pass as set forth in the order of steps A-F. There is also no known motivation to combine references to form an obviousness type rejection. Claims 2-19 are found allowable as they depend either directly or indirectly from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in the reply filed 6/30/22.
IN THE CLAIMS: Cancel claim 20
/LYNDA SALVATORE/Primary Examiner, Art Unit 1789